Citation Nr: 0521420	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-27 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office, which denied the aforementioned claims.  The notice 
of disagreement (NOD) was received the same month.  The 
statement of the case (SOC) was issued by VA in 
September 2003.  The substantive appeal (VA Form 9) was 
received by VA in October 2003.  In April 2005, the veteran 
testified at a Travel Board hearing before the undersigned.  
A copy of the hearing transcript is of record in the claims 
folder.  At the hearing, the veteran submitted additional 
evidence directly to the Board.  He has, however, waived 
initial consideration of this evidence by the RO.  See 
38 C.F.R. § 20.1304, as amended by 69 Fed. Reg. 53,807 
(September 3, 2004).  The Board can, therefore, proceed to 
consider this evidence and issue a decision.

A review of the record reveals that the neck claim was 
previously denied by a December 1992 rating decision.  The 
May 2003 rating decision on appeal classified this as a 
"reopened" claim and appeared to conclude new and material 
evidence had been submitted.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained.  

2.  The preponderance of the medical evidence does not show 
that the veteran has PTSD.  

3.  In December 1992, the RO denied the claim for service 
connection for a neck disorder.  The veteran did not appeal 
that decision.

4.  Some of the evidence received since 1992, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the neck disorder claim, or raises a reasonable 
possibility of substantiating the claim.

5.  A chronic cervical spine disorder is first shown by 
medical evidence dated in 1993.

6.  There is no persuasive evidence showing the veteran's 
cervical spine disorder is related to disease or injury 
incurred during service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2004).  

2.  The December 1992 RO rating decision that denied service 
connection for a neck disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (1992).

3.  New and material evidence has been received, and the 
claim for service connection for a neck disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

4.  The veteran did not incur a neck disorder as a result of 
his military service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent a 
letter to the veteran in August 2002, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That did occur in this instance.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  There is nothing further that 
can be done in this respect.  Examinations were conducted in 
this case, with opinions concerning the claims at issue.   

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  

II.  Service Connection for PTSD

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  


Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  


The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  If the 
diagnosis of a mental disorder does not conform to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition [DSM- IV] or is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis. 38 
C.F.R. § 4.125(a).

The veteran has presented evidence of an award of the Purple 
Heart.  That award was received as a result of injury 
incurred when he hit his head under a vehicle where he was 
attempting to take cover during a mortar attack.  Associated 
with the claims folder is evidence that the veteran does 
indeed have a Purple Heart.  What is now necessary is that 
the veteran have a diagnosis of PTSD that can be linked to 
the claimed stressor.  

There is evidence that is, at first glance, favorable to this 
claim.  Upon VA psychiatric examination in November 2002, the 
diagnoses included post-traumatic stress disorder-like signs 
and symptoms.  That was not, however, an actual diagnosis of 
PTSD.  Rather, the examiner clearly stated that the veteran 
had PTSD like symptoms.  There is also a July 2004 statement 
from the Wichita Vet Center, indicating in pertinent part, 
that he had been seen for treatment since April 2004, for 
PTSD, for which he meets the DSM-IV criteria for diagnosis.  
That statement, however, was not made by an examiner 
qualified to determine initial diagnosis for mental 
disorders, since it was provided by a licensed clinical 
social worker.  VBA Fast Letter 05-01.  

The VA outpatient treatment records do not show diagnosis of 
PTSD.  Although the veteran was provided pre-treatment 
information on the PTSD program at the VA Medical Center, a 
diagnosis of PTSD was not rendered at that time or 
thereafter.  In June 2003, the diagnosis was anxiety disorder 
and rule-out PTSD.  A physician's conclusion that a disorder 
must be ruled-out clearly indicates the condition cannot 
actually be formally diagnosed at that time.  A June 2003 
chart review note indicated, among other things, that the 
veteran was not followed by the Post Combat Trauma Clinic 
after his intake interview in August 2002, as they did not 
diagnose PTSD.  An October 2003 psychosocial assessment 
(coincidentally - performed by the same psychologist that 
participated in the 2005 examination discussed below) 
concluded that the veteran "clearly does not meet" the 
criteria for diagnosing PTSD.

The Board finds that the preponderance of the medical 
evidence clearly establishes that the veteran does not have 
PTSD.  In June 2003, he underwent additional VA psychiatric 
examination.  That examiner indicated that the veteran did 
not meet certain criterion for diagnosing PTSD.  To reconcile 
the 2004 Vet Center statement described above, the veteran 
underwent a VA examination in September 2005, by a Board of 
three, which included two psychologists and a psychiatrist.  
These are all appropriate diagnosticians, able to provide a 
diagnosis for mental disorders.  Moreover, review of the VA 
outpatient treatment records shows the staff psychiatrist has 
previously treated the veteran, so she was clearly familiar 
with his case.  Some of the VA outpatient treatment records 
were also completed by the same psychologist who conducted 
the VA examination, so he was also familiar with the 
veteran's case.  After the interview was concluded, the Board 
of three met to discuss their findings.  They agreed that the 
veteran did not meet the criteria for diagnosing PTSD.   The 
findings of these physicians, trained in psychiatry and 
psychology, clearly outweigh those of social workers, who 
simply do not possess the same level of medical training.  
Moreover, the findings of the Board of three are supported by 
the other evidence of record - mainly the VA outpatient 
treatment records, described above, wherein despite repeated 
evaluations for PTSD, no such diagnosis was provided.  This 
means that the sole diagnosis of PTSD from the Vet Center, 
standing alone, is not sufficient to overcome the number of 
medical opinions that the veteran does not have PTSD, nor 
does it have as much probative value, for the reasons given 
above.

The Board notes, incidentally, that at the RO hearing in 
2003, the veteran's representative disputed the validity of 
the 2003 Chart Review discussed above, and requested re-
examination of the veteran by either Dr. C. or Dr. A.  Both 
these doctors were on the Board of three in 2005.


In this case, the greater weight of the evidence is against 
the conclusion the veteran has PTSD.  The Board does not 
dispute that the veteran participated in combat; however, 
absent persuasive evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented, and the 
appeal is denied.  

To the extent that the veteran himself believes he has PTSD, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

III.  New and Material Evidence for Neck Disorder

A December 1992 rating decision denied service connection for 
a neck disorder.  Rating actions are final and binding based 
on evidence on file at the time the claimant is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The veteran was notified of the rating decision in December 
1992.  No correspondence was received from him within the 
appeal period.  Therefore, the December 1992 rating decision 
is final. 

In June 2002, the RO received his claim to reopen.  The RO 
denied entitlement to service connection for a neck disorder 
in the rating decision on appeal, apparently concluding new 
and material evidence had been submitted to reopen the claim.  
However, the Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for the 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id. 

The Board concludes the veteran will be prejudiced by its 
consideration of the issue.  Not only was the relevant 
regulation regarding new and material evidence included in 
the statement of the case, but the Board is reopening the 
claim.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  With claims to 
reopen filed on or after August 29, 2001, such as this one, 
"new" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The evidence received since 1992 includes several treatment 
records, which show the veteran was diagnosed with 
degenerative disc disease of the cervical spine and cervical 
spondylosis in 1993, thereafter undergoing surgery.  This 
evidence is new in that it was not previously of record.  The 
Board also finds that this evidence is "material" for 
purposes of reopening the claim.  At the time of the 1992 
rating decision, an unestablished fact - and the explicit 
reason for the denial - was whether the veteran had a chronic 
neck disorder.  That fact is now established by the medical 
records received since 1992.


Accordingly, the Board finds that the evidence received 
subsequent to 1992 is new and material and serves to reopen 
the claim for service connection for a neck disorder.  The 
Board can, at this point, now adjudicate the reopened claim, 
as the RO also reopened the claim and considered it on the 
merits.  

The laws and regulations concerning service connection are 
discussed above.  Initially, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced neck pain or had certain injuries during service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In this case, incurrence of a chronic cervical spine disorder 
in service is not factually shown.  The veteran's service 
medical records do not show treatment for any complaints or 
injuries to the cervical spine, nor diagnosis of any cervical 
spine  disorder.  

The Board has reviewed all of the evidence in the veteran's 
claims files.  The first indication from him that he was 
experiencing any cervical spine problems was in February 
1993.  At that time, and later in 1993, x-rays showed 
degenerative disc disease and cervical spondylosis.  In 
November 1993, the veteran underwent surgery.

Therefore, the evidence first shows a chronic cervical spine 
disorder more than 20 years after the veteran's separation 
from service.  It must also be noted that when the veteran 
sought treatment in 1993, he stated his neck pain had been 
present since 1990.  The veteran's complaints of chronic neck 
pain date to, at the earliest, 1990.  

There are medical opinions of record indicating that the 
veteran's current cervical spine problems are a residual of 
the in-service injury that he has described.  He states that 
he struck his head on a military vehicle that he was using 
for cover during an enemy attack.  Although the service 
records document the prior statement, they do not document 
that any cervical spine injury occurred at that time.  The 
veteran was treated for a forehead laceration only.  He did 
not complain of neck pain at that time (April 1969), nor 
during the remaining more than two years of military service.  
At the time of his separation examination in March 1971, 
examination of his cervical spine was normal.

Dr. Klafta, who performed the 1993 surgery on the veteran's 
neck and who now works for VA, stated in December 2003 that 
he considers the veteran's cervical spine disorder service 
related since he was adjacent to a vehicle that was hit with 
a mortar, and he had had neck pain every since that time.

Dr. Klafta's opinion is not persuasive for the following 
reasons.  The veteran himself reported in 1993 that the pain 
began in 1990.  This clearly refutes any allegations he makes 
concerning continuity of symptomatology, since that 
statement, made in the course of seeking medical treatment, 
and not in the course of seeking compensation, has more 
probative value.  The history of neck pain beginning in 
approximately 1990 is not just shown in one medical record - 
it is also shown in a February 1993 treatment record by Dr. 
Mortensen.  It is highly persuasive that the veteran reported 
this history on two separate occasions to two separate 
physicians.

Moreover, none of the medical records in his claims files 
dated prior to 1993 show any complaints concerning neck pain, 
and, at the time he sought treatment in 1993, he never 
reported injuring his neck during service.  [The Board notes 
there is an August 1986 record wherein the veteran reported 
to Dr. Dolan that he had hurt his back and had a slipped 
disc.]     This seriously undermines the basis of Dr. 
Klafta's opinion - that the veteran has had neck pain ever 
since service.  He clearly has not since he did not seek 
treatment for it, he did not complain of it, and he reported 
that the pain began in 1990 - many years after service.  It 
is also important to note that the service injury the veteran 
now reports to Dr. Klafta was not reported to that physician 
when he sought treatment from him in 1993, and, in fact, the 
initial doctor's report states "no injury."

It must also be noted that this is not simply a case where 
there is no evidence showing complaints; rather, there are 
plenty of medical records in the file for treatment before 
1993 for a variety of ailments with absolutely no complaints 
concerning the neck.  It is perfectly reasonable to conclude 
that if the veteran had experienced neck pain for so many 
years after service, he would have sought treatment for it at 
some point in time while being treated for other conditions.  
Also, there is in the file a complete physical examination 
that the veteran underwent in May 1980, at which time 
examination of the neck and spine showed no abnormalities.

In contrast to Dr. Klafta's opinion, Dr. Mills, the veteran's 
treating physician at the Wichita Clinic, stated, in response 
to an opinion request from the veteran, that he failed to see 
any correlation between the reported in-service injury and 
the cervical problems that began in 1990, according to the 
veteran's statements to Dr. Klafta in 1993.   Dr. Mills' 
opinion is supported by the June 2003 opinion of a VA 
"Manager," who reviewed the claims file and the electronic 
VA treatment records, concluding that the veteran's cervical 
spine disorder did not have its initial onset during military 
service, stating that the findings of the 1993 x-rays were 
inconsistent with an alleged cervical spine injury 24 years 
earlier.

At the 2003 RO hearing, the veteran's representative argued 
the June 2003 VA opinion was by an administrator, not an 
examiner, and that this individual was not qualified to 
provide medical opinions.  Although the individual's 
qualifications are not immediately ascertainable from the 
record, it must be noted that her opinion is supported by Dr. 
Mills, and was based upon a complete review of the claims 
file, unlike Dr. Klafta.

For the above reasons, the Board finds that the veteran does 
not have a current neck disability which is the result of his 
claimed injury during service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a neck disorder, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that his current neck disorder is related to service.  There 
is not an approximate balance of evidence.  There is evidence 
not favorable to the claim that is of more probative value 
than the favorable evidence, and it is not error for the 
Board to favor certain evidence.  The weight to be accorded 
the medical evidence must be determined by the quality of it 
and not by quantity.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  For the reasons 
stated, the Board finds the opinions unfavorable to the 
veteran's claim more persuasive than the other opinions, and 
finds, as fact, that he does not have a current neck 
disability as a result of his military service.

  
ORDER

Service connection for PTSD is denied.  

Although the claim is reopened, service connection for a neck 
disorder is denied.



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


